Title: Committee of the Boston Sons of Liberty to John Wilkes, 4 November 1769
From: Adams, John,Otis, James Jr.,Adams, Samuel,Hancock, John,Dana, Richard,Warren, Joseph,Church, Benjamin,Kent, Benjamin,Young, Thomas,Quincy, Josiah Jr.,Boston Sons of Liberty
To: Wilkes, John


     
      Sir
      Boston Novr. 4. 1769
     
     Many unforeseen engagements, and unavoidable accidents, furnish us with our only apology for not transmitting a seasonable answer to your favour of March last. We flatter ourselves you will be so kind as yet to accept of our most sincere thanks, for all your noble and generous expressions of regard for the Colonies. We yet too sensibly feel the loss of every right, liberty and privilege, that can distinguish a Freeman from a Slave, not to sympathize in the most tender manner with you, in the conflicts you have been so long engaged in, and in the sufferings you now severely labor under, so far as we can judge, only for a firm and intrepid opposition to ministerial despotism. We easily perceive the causes and motives of that relentless and unremitted ardor and fury with which you are persecuted. It is not more for your own sake, than for the invincible resolution with which you have supported the cause of liberty, and of Mankind.
     With us also the laws seem to lie prostrate at the foot of power. Our City is yet a Garrison filled with armed Men, as our harbour is with Cruizers, Cutters and other armed Vessells. A main guard is yet placed at the doors of our State house. The other side of the Exchange is turned into a guarded den of Revenue officers to plunder our trade, and drain the Country of its money, not only without our consent, but against repeated remonstrances. The Military are guilty of all kinds of licentiousness. The public streets are unsafe to walk in for either sex, by night or by day. Prosecutions, Civil and Criminal against the inhabitants, are pushed with great rancor and rigor; while those against the troops, and the revenue officers, and their confederates are frowned upon and embarrassed, by every possible means in the power of those who are inimical to the rights of the subject. Sometimes small fines are imposed that tend to encourage a repetition of enormities. When every thing else fails a Nole Pros. is entered, and that power is claimed here, as an uncontrolable prerogative of the Crown; and by the Attorney General exercised with as little ceremony, or modesty, as in the reigns of any of the Stuarts. Such, without exaggeration, is the present wretched state of the once happy and flourishing City of Boston. Such in a degree, is the state of all our trading towns, and such in effect, is the state of the whole Continent: This would be intolerable had England been really at the expence of settling and defending the ancient Colonies: For even that would not have deprived us of the rights of men, or the freedom of Citizens.
     It may not be disagreeable to you to receive a short sketch, of our humble opinion, of the present situation of North America in some other respects. There has not been since the last War a Naval force stationed in St. Lawrence, nor in the Northern seas of America sufficient to cover a City from an attack of six sail of the Line. The forces are in a manner all drawn down to the coasts of the Ocean, in conjunction with an army of revenue Officers and a Fleet of small cruizers and cutters, to destroy your own commerce: And they are accordingly as greedy after their prey as if cruizing upon a foreign enemy.  The Indian Nations on the great Rivers St. Lawrence and the Missisippi, which are well known to surround all the British Colonies, are left at liberty to intrigue as usual with the French and Spaniards and to cut the throats of our back inhabitants at pleasure. Some in power here and at home ’tis said have hinted this as done by design to enforce obedience to the revenue laws. Something of the kind has been thrown out in the publications on both sides the Atlantic. What foundation there may be for the conjectures that Canada will be given up for partial considerations or interest, or suffered to fall a sacrifice to a few ridiculous Acts for raising an American revenue, which will never defrey the charge of collecting we know not. This however may be depended on, that the French and Spaniards are strong in the West-Indias: four or five thousand regulars from Old Spain have actually repossessed his Spanish Majesty of Orleans in the Mississipi. And we all know that a strong squadron from Brest with Troops have a chance of a passage to Quebec, while a Fleet if ready may be beating out of the English Channell. Forewarn’d, Forearm’d! The French and Spaniards never will forget nor forgive the severe drubbing they received in the last War. And from all appearances, it is much to be apprehended, the parties to the family compact are meditating some great blow, and are as likely to strike in North America as in Corsica. Perhaps that very expedition was the rather formed against that hero Paoli, but to whet their swords, and discipline the French slaves for the further carnage of the Sons of liberty. Where so likely to begin as in North America? And however light some may make of the loss of Canada, there is reason to fear, should the French ever be suffered to repossess themselves of that Country, the event would soon prove fatal to Britain, if not to the whole British empire. We have not thought it best to publish your letters: You are at liberty to dispose of ours as you think fit.
     That you may be soon fully restored to your liberty, your family, your friends, your Country, and to the world; and enjoy all imaginable prosperity, is the ardent wish and fervent prayer of the Friends of Liberty in Boston.
     
      James Otis
      Saml Adams
      John Hancock
      Rd Dana
      Jos Warren
      Benja Church Junr.
      Benj. Kent
      
      John Adams
      Tho Young
      Josiah Quincy junr.
     
    